[Cite as Geauga Cty. Probate/Juvenile Court v. Geauga Cty. Aud. Office, 2019-Ohio-2762.]




GEAUGA COUNTY                                         Case No. 2019-00459PQ
PROBATE/JUVENILE COURT
                                                      Judge Patrick M. McGrath
       Requester
                                                      ENTRY ADOPTING REPORT
       v.                                             AND RECOMMENDATION

GEAUGA COUNTY AUDITOR'S OFFICE

       Respondent

          {¶1} On April 3, 2019, Kimberly Laurie, Court Administrator for requester Geauga
County Probate/Juvenile Court (Probate/Juvenile Court) made public records requests
to respondent Geauga County Auditor’s Office (Auditor’s Office). The Auditor’s Office
did not produce the requested records. On April 4, 2019, the Probate/Juvenile Court
filed this action under R.C. 2743.75 alleging denial of access to public records in
violation of R.C. 149.43(B). On April 25, 2019, the Auditor’s Office filed a motion to
dismiss asserting, among other grounds, that requester lacked the capacity to file this
action.
          {¶2} The special master found there was no express statutory authority for the
court to sue under the Public Records Act; instead, a public records action may only be
brought by “a person” allegedly aggrieved by the failure of an office to comply with R.C.
149.43(B). R.C. 149.43(C)(1), (D)(1); R.C. 2743.75(D)(1). In the absence of express
authority for the Probate/Juvenile Court to file this action in its own right, the special
master concluded that it was not sui juris. State ex rel. Cleveland Municipal Court v.
Cleveland City Council, 34 Ohio St.2d 120, 121, 296 N.E.2d 544 (1973) (“Absent
express statutory authority, a court can neither sue nor be sued in its own right.”) The
special master recommended that the court grant the motion to dismiss on this ground.

          {¶3} R.C. 2743.75(F)(2) states, in part: “Either party may object to the report and
recommendation within seven business days after receiving the report and
Case No. 2019-00459PQ                       -2-                                  ENTRY


recommendation by filing a written objection with the clerk * * * .” No objections were
filed by either party. The court determines that there is no error of law or other defect
evident on the face of the special master’s decision. Therefore, the court adopts the
special master’s report and recommendation as its own, including findings of fact and
conclusions of law contained therein. This case is DISMISSED without prejudice. Court
costs are assessed against the requester. The clerk shall serve upon all parties notice
of this judgment and its date of entry upon the journal.




                                           PATRICK M. MCGRATH
                                           Judge

Filed June 13, 2019
Sent to S.C. Reporter 7/5/19